FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 29, 2016

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

v.                                                           No. 16-1389
                                                   (D.C. No. 1:16-CR-00062-PAB-1)
JOSE LUIS GARCIA-ARAMBULO,                                     (D. Colo.)

              Defendant - Appellant.


                             ORDER AND JUDGMENT*


Before TYMKOVICH, Chief Judge, HOLMES and BACHARACH, Circuit Judges.


       Jose Luis Garcia-Arambulo pled guilty to violating 8 U.S.C. § 1326(a) and (b)(1),

illegal reentry of a previously deported alien following a felony conviction, and was

sentenced to 18 months in prison. As part of his plea agreement, Garcia-Arambulo

waived his right to appeal his sentence unless it exceeded the maximum penalty provided

by statute or the guideline range for an offense level of 9, or unless the government




*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appealed the sentence. None of these happened, but Garcia-Arambulo appealed his

sentence anyway.

      The government has moved to enforce the appeal waiver under United States v.

Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). This requires us to

determine “(1) whether the disputed appeal falls within the scope of the waiver of

appellate rights; (2) whether the defendant knowingly and voluntarily waived his

appellate rights; and (3) whether enforcing the waiver would result in a miscarriage of

justice.” Id. at 1325. In response to the government’s motion, Garcia-Arambulo, through

counsel, “concedes that, under the standard announced in [Hahn], the plea agreement’s

appeal waiver is enforceable with respect to this direct appeal.” Resp. to Mot. to Enforce

Appeal Waiver at 1 (Nov. 17, 2016).

      Based on this concession and our independent review of the record, we conclude

Garcia-Arambulo’s appeal waiver is enforceable. We therefore grant the government’s

motion and dismiss this appeal.


                                                 Entered for the Court
                                                 Per Curiam




                                           -2-